                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.1 Page 1 of 14



                                             1    Joshua B. Swigart, Esq. (SBN: 225557)
                                                  josh@westcoastlitigation.com
                                             2
                                                  Yana A. Hart (SBN: 306499)
                                             3    yana@westcoastlitigation.com
                                                  Hyde & Swigart, APC
                                             4
                                                  2221 Camino Del Rio South, Suite 101
                                             5    San Diego, CA 92108
                                                  Telephone: (619) 233-7770
                                             6
                                                  Fax: (619) 297-1022
                                             7    [Additional Attorney on Signature Page]
                                             8
                                             9    Attorneys for Plaintiff
                                                  Alphonso Gregory
                                             10
                                             11                        UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                             12
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13
       H YDE & SW IG ART, APC




                                                                                            Case No: '18CV2657 DMS JLB
          S AN D IEGO , CA 92 10 8




                                             14     ALPHONSO GREGORY, on
                                                    behalf of himself and all
                                             15     other similarly situated class          CLASS ACTION COMPLAINT
                                             16     members,                                FOR VIOLATIONS OF:
                                                                                            (1) THE FAIR DEBT
                                             17                         Plaintiff,              COLLECTION
                                             18     v.                                          PRACTICES ACT, 15
                                                                                                U.S.C. §§ 1692, et seq.;
                                             19     SYSTEMATIC NATIONAL                         AND
                                             20     COLLECTIONS, INC., and                  (2) THE ROSENTHAL FAIR
                                                    DOES 1-20,                                  DEBT COLLECTION
                                             21                                                 PRACTICES ACT, Cal.
                                             22                         Defendants.             Civ Code §§ 1788, et seq.
                                             23
                                                                                            JURY TRIAL DEMANDED
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  CLASS ACTION COMPLAINT                                          PAGE 1 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.2 Page 2 of 14



                                             1                                     INTRODUCTION
                                             2    1.   The United States Congress has found abundant evidence of the use of
                                             3         abusive, deceptive, and unfair debt collection practices by many debt
                                             4         collectors, and has determined that abusive debt collection practices contribute
                                             5         to the number of personal bankruptcies, to marital instability, to the loss of
                                             6         jobs, and to invasions of individual privacy. Congress wrote the Fair Debt
                                             7         Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), to
                                             8         eliminate abusive debt collection practices by debt collectors, to insure that
                                             9         those debt collectors who refrain from using abusive debt collection practices
                                             10        are not competitively disadvantaged, and to promote consistent state action to
                                             11        protect consumers against debt collection abuses.
                                             12   2.   The California legislature has determined that the banking and credit system
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13        and grantors of credit to consumers are dependent upon the collection of just
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14        and owing debts and that unfair or deceptive collection practices undermine
                                             15        the public confidence that is essential to the continued functioning of the
                                             16        banking and credit system and sound extensions of credit to consumers. The
                                             17        Legislature has further determined that there is a need to ensure that debt
                                             18        collectors exercise this responsibility with fairness, honesty and due regard for
                                             19        the debtor’s rights and that debt collectors must be prohibited from engaging
                                             20        in unfair or deceptive acts or practices.
                                             21   3.   Alphonso Gregory (“Plaintiff”), through his attorneys, brings this action to
                                             22        challenge the conduct of Systematic National Collections, Inc. (“Defendant”)
                                             23        in response to Defendant’s attempts to unlawfully and abusively collect a debt
                                             24        allegedly owed by Plaintiff, conduct that caused Plaintiff ’s injuries.
                                             25   4.   Plaintiff makes these allegations on information and belief, with the exception
                                             26        of those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
                                             27        knowledge.
                                             28

                                                  CLASS ACTION COMPLAINT                                                     PAGE 2 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.3 Page 3 of 14



                                             1    5.   While many violations are described below with specificity, this Complaint
                                             2         alleges violations of the statutes cited in their entirety.
                                             3    6.   Unless otherwise stated, all conduct engaged in by Defendant took place in
                                             4         California.
                                             5    7.   All violations by Defendant were knowing, willful, and intentional, and
                                             6         Defendant did not maintain procedures reasonably adapted to avoid these
                                             7         violations.
                                             8    8.   All violations alleged regarding the FDCPA are material violations of the
                                             9         FDCPA as these violations would limit the ability of a hypothetical least
                                             10        sophisticated debtor to make an intelligent choice as to the alleged debt and
                                             11        actions that should be taken to resolve the alleged debt.
                                             12                              JURISDICTION AND VENUE
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13   9.   This Court has original and supplemental jurisdiction pursuant to 15 U.S.C. §
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14        1692, et seq., 28 U.S.C. § 1331, and 28 U.S.C. § 1367.
                                             15   10. This Court has personal jurisdiction because Defendant is a domestic
                                             16        corporation located in Vista, California. Further, Defendant regularly conducts
                                             17        business in California, collecting debts on behalf of its creditor client. Finally,
                                             18        as illustrated below, Defendant directed its unlawful collection practices at the
                                             19        forum state.
                                             20   11. A substantial part of the events or omissions giving rise to this claim occurred
                                             21        in San Diego, California against Plaintiff who resides in the County of San
                                             22        Diego, State of California. Thus, venue is proper pursuant to 28 U.S.C. §
                                             23        1391(b)(2).
                                             24   12. At all times relevant, Defendant conducted business within the County of San
                                             25        Diego, State of California.
                                             26                              PARTIES AND DEFINITIONS
                                             27   13. Plaintiff is a natural person who resides in the City of San Diego, State of
                                             28        California. As discussed below, Plaintiff allegedly incurred a financial

                                                  CLASS ACTION COMPLAINT                                                     PAGE 3 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.4 Page 4 of 14



                                             1        obligation to San Luis Rey in regard to an automobile towing service that was
                                             2        performed by San Luis Rey on behalf of Plaintiff. This tow was primarily for
                                             3        personal purposes. Therefore, Plaintiff is a “consumer” and a “debtor,” as
                                             4        those terms are defined by 15 U.S.C. § 1692a(3) and Cal Civ. Code §
                                             5        1788.2(h).
                                             6    14. Furthermore, the loan is a “consumer debt” and a “debt,” as those terms are
                                             7        defined by 15 U.S.C. § 1692a(5) and Cal Civ. Code § 1788.2(d).
                                             8    15. According to its very own website, Defendant “pursues past due consumer and
                                             9        commercial account receivables through conventional collection efforts and
                                             10       through a network of local and national bonded collection law firms.”
                                             11       (https://www.snccollections.com/index.php/services). On behalf of its creditor
                                             12       clients, Defendant regularly collects or attempts to collect, directly or
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13       indirectly, debts owed or due or asserted to be owed or due, as illustrated
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14       below. In doing so, Defendant uses instrumentalities of interstate commerce
                                             15       and the mail for the principal purpose of collecting debts. Therefore,
                                             16       Defendant is a “debt collector,” as that term is defined by 15 U.S.C. §
                                             17       1692a(6) and Cal. Civ Code § 1788.2(c).
                                             18   16. Defendant is a California corporation with its principal place of business in the
                                             19       County of San Diego, State of California.
                                             20                             FACTUAL ALLEGATIONS
                                             21   17. Sometime in 2005, Plaintiff allegedly incurred a financial obligation (the
                                             22       “Debt”) to San Luis Rey Towing. Because this complaint alleges violations of
                                             23       the FDCPA and the Rosenthal Fair Debt Collection Practices Act
                                             24       (“RFDCPA”), the validity and circumstances surrounding the Debt are
                                             25       irrelevant and will be discussed only to provide context.
                                             26   18. Plaintiff allegedly fell behind in payments on the Debt, so it was placed with
                                             27       Defendant for collection purposes.
                                             28

                                                  CLASS ACTION COMPLAINT                                                  PAGE 4 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.5 Page 5 of 14



                                             1    19. It was not until September 20, 2017—approximately twelve years after the
                                             2        Debt was incurred—when Defendant sent its first of a series of collection
                                             3        letters that demanded payment on the Debt.
                                             4    20. Over the next ten months, Defendant consistently sent Plaintiff at least one
                                             5        collection letter a month, totaling at least fourteen, all of which demanded
                                             6        payment on the Debt.
                                             7    21. Defendant’s letters initially indicated that Defendant may have already
                                             8        reported the Debt to credit reporting agencies.
                                             9    22. Then starting on November 22, 2017, Defendant progressed its ambiguous
                                             10       threats to full-blown misrepresentations that it had in fact “chosen to exercise
                                             11       [its] right to report this account to the three major nationwide credit bureaus,
                                             12       TransUnion, Equifax, and Experian because of [Platiniff’s] refusal to pay.”
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13   23. On December 6, 2017, after stating Plaintiff had “left [Defendant] no choice,”
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14       Defendant sent a letter to Plaintiff threating to take legal action in pursuit of
                                             15       the twelve-year-old Debt.
                                             16   24. In the proceeding months, Defendant continued a spree of similar letters. On
                                             17       January 10, 2018; February 7, 2018; April 11, 2018; and July 19, 2018,
                                             18       Defendant further intimidated Plaintiff with the threat that Defendant may
                                             19       report the Debt, or some derivative thereof.
                                             20   25. Between these months, on March 14, 2018, and June 14, 2018, Defendant
                                             21       once again retained the position that it had in fact already reported the Debt to
                                             22       the major credit reporting agencies.
                                             23   26. However, in February 2018—approximately three months after Defendant first
                                             24       unequivocally stated it had reported the Debt to the above credit bureaus—
                                             25       Plaintiff ran a credit report. Despite Defendant’s bluster, the credit report
                                             26       showed that the Debt was not reported. In other words, Defendant
                                             27       misrepresented to Plaintiff that it credit reported the Debt.
                                             28

                                                  CLASS ACTION COMPLAINT                                                  PAGE 5 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.6 Page 6 of 14



                                             1    27. Further, following Defendant’s misrepresentation, and in accordance with its
                                             2        pattern of threatening collection letters, in January 2018, Defendant sent
                                             3        Plaintiff two additional letters attempting to intimidate Plaintiff into paying the
                                             4        decade-old Debt with threats of legal action. Defendant went so far as to
                                             5        threaten Plaintiff with wage garnishment and inappropriately stating to
                                             6        Plaintiff that, “we cannot believe you wish these events to occur.”
                                             7    28. And on May 3, 2018, Defendant implicitly represented that it was entitled to
                                             8        the Debt by demanding Plaintiff pay an inexplicable interest rate.
                                             9    29. In fact, upon information and belief, Defendant began charging Plaintiff
                                             10       interest and demanding payment of the interest on each collection letter sent to
                                             11       Plaintiff when Defendant acquired the Debt.
                                             12   30. Despite the age of the Debt and Defendant’s failure to report the Debt to credit
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13       bureaus, Defendant’s continued collection letters, explicitly state it is “not
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14       going to stop [ ] collection effort on [Plaintiff’s] account.”
                                             15                                    15 U.S.C. § 1692e
                                             16   31. Under 15 U.S.C. § 1692e, “[a] debt collector may not use any false, deceptive,
                                             17      or misleading representation or means in connection with the collection of any
                                             18      debt.” This includes, but is not limited to, “[t]he threat to take any action that
                                             19      cannot legally be taken or that is not intended to be taken,” and “the use of any
                                             20      false representation or deceptive means to collect or attempt or collect any debt
                                             21      or to obtain information concerning a consumer.” 15 U.S.C. § 1692e, subds. (5)
                                             22      & (10).
                                             23   32. A collection agency may not report a debt to a credit reporting bureau if the
                                             24       debt is more than seven years old. 15 U.S.C. § 1681c(4).
                                             25   33. Defendant not only made a false threat to take action that it could not legally
                                             26       take, Defendant falsely represented to Plaintiff that it had already taken such
                                             27       illegal actions. The Debt originated in 2005. Then on November 22, 2017—
                                             28       approximately 12 years after the Debt originated—Defendant sent Plaintiff a

                                                  CLASS ACTION COMPLAINT                                                    PAGE 6 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.7 Page 7 of 14



                                             1        collection letter that it may have already reported the Debt, then subsequent
                                             2        letters that it reserved the right to report the Debt to the thee major credit
                                             3        bureaus: Trans Union, Equifax, and Experian.               Defendant, therefore,
                                             4        threatened to take an action that it could not legally take, Moreover,
                                             5        Defendant’s knowledge of its unlawful conduct is evidenced by the
                                             6        “Collection Procedures” section of its very own website states: “[a]ll
                                             7        delinquent accounts are reported to the major bureaus on a monthly basis. This
                                             8        derogatory information will remain on a debtor’s credit report for a period of
                                             9        up to seven years.” (https://www.snccollections.com/index.php/investigations-
                                             10       collection-procedures). Thus, not only did Defendant knowingly and willfully
                                             11       make a false representation that the Debt could still be reported, it also
                                             12       threatened to take an action that it could not legally take.
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13   34. In addition, Defendant had no intention of credit reporting the Debt.
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14       Defendant’s November 22, 2017, March 3, 3018, and June 14, 2018, letters
                                             15       were unambiguous statements that the Debt had been reported to the foregoing
                                             16       credit bureaus. Upon an investigation into this claim, however, Plaintiff
                                             17       discovered that this was a misrepresentation. In February 2018, Plaintiff pulled
                                             18       his credit and discovered that the Debt had not been reported. Nonetheless,
                                             19       Defendant continues to send Defendant collection letters indicating that it has
                                             20       in fact reported the Debt. Thus, Defendant falsely represented that it had
                                             21       reported the Debt, in addition to threatening to take an action that it had no
                                             22       intention of taking.
                                             23   35. Next, Defendant’s string of letters in December 2017, and January 2018,
                                             24       indicate Defendant’s attempts to collect on a Debt well beyond the four-year
                                             25       statute of limitations. Despite the expiration of the statute of limitations,
                                             26       Defendant threatened Plaintiff with proceeding with legal action, potentially
                                             27       obtaining a judgment against Plaintiff, and garnishing Plaintiff’s wages.
                                             28

                                                  CLASS ACTION COMPLAINT                                                  PAGE 7 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.8 Page 8 of 14



                                             1    36. For the above reasons, Defendant violated 15 U.S.C. § 1692e and 15 U.S.C. §
                                             2        1692e subds. (5) & (10).
                                             3                                      15 U.S.C § 1692f
                                             4    37. 15 U.S.C § 1692f states that “[a] debt collector may not use unfair or
                                             5        unconscionable means to collect or attempt to collect any debt.” This includes,
                                             6        but is not limited to, “[t]he collection of any amount . . . unless such amount is
                                             7        expressly authorized by the agreement creating the debt or permitted by law.”
                                             8    38. Defendant threatened to take action that it knew it could not legally take. This
                                             9        is evidenced by Defendant’s admission on its website that “[t]his derogatory
                                             10       information will remain on a debtor’s credit report for a period of up to seven
                                             11       years.” This is further evidenced by the fact that Defendant did not actually
                                             12       report the Debt. This empty threat, therefore, was nothing more than a scare
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13       tactic that has no legal basis. Thus, it was unfair and unconscionable of
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14       Defendant to threaten to take an action the it could not legally take, and did
                                             15       not intent to take, that was in direct violation of Plaintiff’s consumer rights.
                                             16   39. Further, debt collection laws override private agreements. Thus, a consumer
                                             17       cannot waive its rights, including the right to stop debt collectors from
                                             18       reporting debts that are more than seven years old. Thus, there is no private
                                             19       agreement that could extend the seven year window. And as illustrated above,
                                             20       reporting a debt that is more than seven years old is strictly forbidden by law.
                                             21       For these reasons, Defendant violated 15 U.S.C § 1692f and 15 U.S.C § 1692f,
                                             22       subd. (1).
                                             23                             Cal Civ. Code §§ 1788, et seq.
                                             24   40. The RFDCPA incorporates the above FDCPA provisions through Cal. Civ.
                                             25       Code § 1788.17. Thus, in violating the above provisions of the FDCPA,
                                             26       Defendant violated Cal. Civ. Code § 1788.17.
                                             27                                Class Action Allegations
                                             28

                                                  CLASS ACTION COMPLAINT                                                     PAGE 8 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.9 Page 9 of 14



                                             1    41. Plaintiff brings this action on behalf of himself and all others similarly situated
                                             2        as a member of the proposed class (“Class”). This class is defined as follows:
                                             3        All persons within California who received any collection correspondence
                                             4        from Defendant, within the year preceding the filing of this action that
                                             5        contains language identical or substantially similar to the correspondences that
                                             6        Plaintiff received from Defendant, for which the statute of limitations has
                                             7        expired on the debt Defendant was seeking to collect.
                                             8    42. Plaintiff alleges a statewide subclass of persons who received at least one
                                             9        collection correspondence from Defendant between the date of filing this
                                             10       action and one years preceding, that contains language identical or
                                             11       substantially similar to the correspondences Plaintiff received from Defendant,
                                             12       for which Defendant stated it had reported a debt to a collection reporting
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13       agency when it had not actually done so.
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14   43. Plaintiff alleges a third class of persons within California who received any
                                             15       collection correspondence from Defendant, within the year preceding the
                                             16       filing of this action that contains language identical or substantially similar to
                                             17       the correspondences that Plaintiff received from Defendant, for which
                                             18       Defendant threatened to report a debt to a credit reporting bureau where the
                                             19       debt is more than seven years old.
                                             20   44. Plaintiff represents, and is a member of, the Class because Plaintiff received
                                             21       Defendant’s collection correspondences, which outline Defendant’s unlawful
                                             22       debt collection practices that are the subject of this lawsuit.
                                             23   45. Defendant, as well as its employees and agents, is excluded from the Class.
                                             24       Plaintiff does not know the number of members in the Class, but believes the
                                             25       Class members number is in the hundreds, if not more. Thus, this matter
                                             26       should be certified as a Class Action to assist in the expeditious litigation of
                                             27       the matter.
                                             28

                                                  CLASS ACTION COMPLAINT                                                    PAGE 9 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.10 Page 10 of 14



                                             1     46. Plaintiff and the Class were harmed by the acts of Defendant in at least the
                                             2         following ways: Defendant, either directly or through its agents, threatened to
                                             3         report the debts—that were more than seven years old—of Plaintiff and the
                                             4         Class without any intention of actually doing so. Also, Defendant threatened to
                                             5         legal action, which it had no right to take based on the expiration of the statute
                                             6         of limitations for debt collection.
                                             7     47. Numerosity. The Class is so numerous that the individual joinder of all of its
                                             8         members is impractical. While the exact number and identities of the Class
                                             9         members are unknown to Plaintiff at this time and can only be ascertained
                                             10        through appropriate discovery, Plaintiff is informed and believes and thereon
                                             11        alleges that the Class includes hundreds of members. Plaintiff alleges that the
                                             12        Class members may be ascertained by the records maintained by Defendant.
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13    48. This suit seeks damages on behalf of the Class. This suit does not request any
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14        recovery for personal injury and claims related thereto. Plaintiff reserves the
                                             15        right to expand the Class definition to seek recovery on behalf of additional
                                             16        persons as facts are learned through investigation and discovery.
                                             17    49. Existence and Predominance of Common Questions of Law and Fact.
                                             18        Common questions of fact and law exist as to all members of the Class, which
                                             19        predominate over any questions affecting individual members of the Class.
                                             20        These common legal and factual questions, which do not vary between Class
                                             21        members, and which may be determined without reference to the individual
                                             22        circumstances of any Class members, include, but are not limited to, the
                                             23        following: whether Defendant’s collection notices violated the FDCPA and
                                             24        RFDCPA; whether Plaintiff and the Class members were damaged thereby,
                                             25        and the extent of damages for such violation(s); and whether Defendant should
                                             26        be enjoined from engaging in such conduct in the future.
                                             27    50. Typicality. Plaintiff is asserting claims that are typical of the Class: Plaintiff
                                             28        received a collection notice from Defendant that threatened to report a debt

                                                   CLASS ACTION COMPLAINT                                                  PAGE 10 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.11 Page 11 of 14



                                             1         that was more than seven years old, even though Defendant had no intention
                                             2         of actually reporting the debt. And Plaintiff received additional collection
                                             3         notices threating legal proceedings, which Defendant could not take.
                                             4     51. Adequacy of Representation. Plaintiff will fairly and adequately protect the
                                             5         interests of the members of the Class. Plaintiff has retained attorneys
                                             6         experienced in the prosecution of class actions. A class action is superior to
                                             7         other available methods of fair and efficient adjudication of this controversy,
                                             8         since individual litigation of the claims of all Class members is impracticable.
                                             9     52. Superiority. Even if every Class member could afford individual litigation,
                                             10        the court system could not. It would be unduly burdensome to the courts in
                                             11        which individual litigation of numerous issues would proceed. Individualized
                                             12        litigation would also present the potential for varying, inconsistent, or
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13        contradictory judgments and would magnify the delay and expense to all
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14        parties and to the court system resulting from multiple trials of the same
                                             15        complex factual issues. By contrast, the conduct of this action as a class action
                                             16        presents fewer management difficulties, conserves the resources of the parties
                                             17        and of the court system, and protects the rights of each Class member.
                                             18    53. Separate actions by individual Class members would create a risk of
                                             19        adjudications with respect to them that would, as a practical matter, be
                                             20        dispositive of the interests of the other Class members who are not parties to
                                             21        such adjudications or that would substantially impair or impede the ability of
                                             22        such non-party Class members to protect their interests.
                                             23                              FIRST CAUSE OF ACTION
                                             24       VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                             25                               15 U.S.C. §§ 1692 ET SEQ.
                                             26    54. Plaintiff repeats, re-alleges, and incorporates by reference, all allegations of
                                             27        this Complaint as though fully stated herein.
                                             28

                                                   CLASS ACTION COMPLAINT                                                 PAGE 11 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.12 Page 12 of 14



                                             1     55. The foregoing acts and omissions constitute multiple violations of the FDCPA,
                                             2         including but not limited to the above-cited provision of the FDCPA, 15
                                             3         U.S.C. §1692 et seq.
                                             4     56. As a result of each and every violation of the FDCPA, Plaintiff and the Class
                                             5         are entitled to any actual damages pursuant to 15 U.S.C. §1692k(a)(1);
                                             6         statutory damages in the amount up to $1,000.00 pursuant to 15 U.S.C. §
                                             7         1692k(a)(2)(A); and reasonable attorneys’ fees and costs pursuant to 15 U.S.C.
                                             8         § 1692k(a)(3) from Defendant.
                                             9
                                             10                             SECOND CAUSE OF ACTION
                                             11         VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION
                                             12                                   PRACTICES ACT
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13                           CAL. CIV. CODE §§ 1788-1788.32
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14    57. Plaintiff repeats, re-alleges, and incorporates by reference, all allegations of
                                             15        this Complaint as though fully stated herein.
                                             16    58. The foregoing acts and omissions constitute numerous and multiple violations
                                             17        of the RFDCPA, including but not limited to the above-cited provisions of the
                                             18        FDCPA.
                                             19    59. As a result of each and every violation of the FDCPA, Plaintiff and the Class
                                             20        are entitled to any actual damages pursuant to Cal. Civ Code § 1788.30(a);
                                             21        statutory damages in the amount up to $1,000.00 pursuant to Cal. Civ Code §
                                             22        1788.30(b); and reasonable attorneys’ fees and costs pursuant to Cal. Civ Code
                                             23        § 1788.30(c) from Defendant.
                                             24                                PRAYER FOR RELIEF
                                             25    WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and
                                             26    Plaintiff be awarded damages from Defendant, as follows:
                                             27    •   Certify the Class as requested herein;
                                             28    •   Appoint Plaintiff to serve as the Class Representative in this matter;

                                                   CLASS ACTION COMPLAINT                                                 PAGE 12 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.13 Page 13 of 14



                                             1     •     Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
                                             2     •     Any such further relief as may be just and proper.
                                             3           In addition, Plaintiff and the Class pray for further judgment as follows against
                                             4     each Defendant:
                                             5                                 FIRST CAUSE OF ACTION
                                             6         FAIR DEBT COLLECTION PRACTICES ACT (FDCPA) 15 U.S.C. § 1692
                                             7                                            ET SEQ.
                                             8     •     An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
                                             9     •     An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
                                             10          1692k(a)(2)(A), for himself and each Class member;
                                             11    •     An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
                                             12          U.S.C. § 1692k(a)(3); and
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                             13    •     Any other relief this Court should deem just and proper.
       H YDE & SW IG ART, APC

          S AN D IEGO , CA 92 10 8




                                             14                              SECOND CAUSE OF ACTION
                                             15        ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT CAL. CIV.
                                             16                                   CODE §§ 1788-1788.32
                                             17    •     An award of actual damages pursuant to California Civil Code § 1788.30(a);
                                             18    •     An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code §
                                             19          1788.30(b), for himself and each Class member;
                                             20    •     An award of costs of litigation and reasonable attorney’s fees, pursuant to Cal.
                                             21          Civ. Code § 1788.30(c); and
                                             22    •     Any other relief this Court should deem just and proper.
                                             23    ///
                                             24    ///
                                             25    ///
                                             26    ///
                                             27    ///
                                             28

                                                   CLASS ACTION COMPLAINT                                                   PAGE 13 OF 14
                                                  Case 3:18-cv-02657-DMS-JLB Document 1 Filed 11/20/18 PageID.14 Page 14 of 14



                                             1                                      TRIAL BY JURY
                                             2          Pursuant to the Seventh Amendment to the Constitution of the United States
                                             3     of America, Plaintiff is entitled to, and demands, a trial by jury.
                                             4
                                             5     Date: November 19, 2018                                       Hyde & Swigart, APC
                                             6
                                             7                                                               By: /s/ Joshua B. Swigart
                                                                                                                 Joshua B. Swigart, Esq.
                                             8
                                                                                                                 Attorney For Plaintiff
                                             9     Additional Attorney
                                             10
                                                   Albert R. Limberg, Esq. (SBN 211110)
                                             11    alimberg@limberglawoffice.com
                                                   LAW OFFICE OF ALBERT R. LIMBERG
                                             12
22 21 C AMINO D EL R IO S OUTH S UITE 10 1




                                                   3667 Voltaire Street
                                             13    San Diego, CA 92106
       H YDE & SW IG ART, APC




                                                   Telephone: (619) 344-8667
          S AN D IEGO , CA 92 10 8




                                             14
                                                   Facsimile: (619) 344-8657
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                   CLASS ACTION COMPLAINT                                                  PAGE 14 OF 14
